 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA Mar 03 2020

 

 

 

CLERK, U.S, DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA : . . SOUTHERN DISTRICT OF emesis
; : ? ___ stmariar
Case No. 20cr0186-CAB-3

Plaintiff,
VS. |
JUDGMENT OF DISMISSAL
Cristian Rodriguez-Hernandez, |

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that: .

an indictment has been filed in another case against the defendant and the Court has

0 _ granted the motion of the Government for dismissal of this case, without prejudice; or
0 | the Court has dismissed the case for unnecessary delay; or
~ the Court has granted the motion of the Government for dismissal, ‘without prejudice; or
| [] the Court has eranted the motion of the defendant for a judgment of acquittal; or |
Ll a jury has been waived, and the Court has found the defendant not guilty; or :
U1 © the jury has retumed its verdict, finding the defendant not guilty;
LI of the offense(s) as charged in the Indictment/Information:

 

 

 

Dated: 3/3/2020 a? 4 ° —
| Hon. Michael S. Berg
United States District Judge

 

 
